In a divorce action, the defendant husband appeals (1) from an order of the Supreme Court, Westchester County (Marbach, J.), entered April 8, 1983, which, upon the plaintiff wife’s motion, granted her temporary maintenance of $100 per week and a counsel fee of $1,500 and (2) as limited by defendant’s brief, from so much of a further order of the same court, entered May 4,1983, as, upon granting his motion for reargument, adhered to its original determination. Appeal from the order entered April 8, 1983, dismissed, without costs or disbursements. That order was superseded by the order entered May 4,1983 upon reargument. Order entered May 4, 1983, affirmed insofar as appealed from, without costs or disbursements. All of the evidence in the record, including the official form financial affidavit submitted by the defendant husband on his motion for “reargument”, supports the awards by Special Term for temporary maintenance and a temporary counsel fee. We note that on reargument, defendant’s own affidavit suggested an award for temporary maintenance of $75 per week. We find no basis for disturbing Special Term’s determination. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.